J. A20043/17


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                           :           PENNSYLVANIA
                     v.                    :
                                           :
JEREMY MICHAEL HARNER,                     :         No. 295 MDA 2017
                                           :
                          Appellant        :


            Appeal from the Judgment of Sentence, January 4, 2017,
               in the Court of Common Pleas of Luzerne County
               Criminal Division at No. CP-40-SA-0000338-2016


BEFORE: GANTMAN, P.J., PANELLA, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:              FILED SEPTEMBER 19, 2017

        Jeremy Michael Harner appeals the judgment of sentence of the Court

of Common Pleas of Luzerne County where the trial court found him guilty of

driving while his operating privilege was suspended or revoked1 and

sentenced appellant to pay fines plus court costs. After careful review, we

affirm.

        The record reflects that, on August 4, 2016, appellant was operating a

motor     vehicle   in    Butler   Township,   Luzerne   County   when   Officer

Anthony Martine (“Officer Martine”) executed a traffic stop on the basis that




1
    75 Pa.C.S.A. § 1543(a).
J. A20043/17


appellant was speeding.2 Officer Martine also issued the citation for driving

with a suspended license.

       A magisterial district judge convicted appellant of driving with a

suspended license.     Appellant appealed to the trial court.      On January 4,

2017, the trial court conducted a de novo trial.         Officer Martine testified

regarding the basis for the traffic stop.        Officer Martine further testified

regarding his initial conversation with appellant when he reached his vehicle:

             Upon making contact with [appellant] and speaking
             with him, he had informed me that he had missed
             some payments on previous fines that he had
             accumulated that was [sic] not in reference to this
             stop. [Appellant] had also stated to me that his
             license was not valid. I proceeded to go back to my
             patrol car. I was able to pull up what magistrate’s
             office that he owed fines to, and I was able to
             provide him with that information. I issued a citation
             without any further incident.

Notes of testimony, 1/4/17 at 3-4.

       Officer Martine emphasized that appellant made him aware that his

license was suspended at the time of the stop. (Id. at 5.) Officer Martine

also   identified   appellant’s   driving   record   which   indicated   numerous

suspensions in the past and which was placed into evidence. (Id.) Officer

Martine further testified that he provided appellant with the location and

telephone number of the magistrate’s office where he owed fines from

previous citations, and appellant called that office in Officer Martine’s


2
 Although appellant was issued a citation for speeding, that citation is not
before this court on appeal.


                                        -2-
J. A20043/17


presence.   On cross-examination, Officer Martine did not recall whether

appellant provided him with a driver’s license or not, but he reiterated that

appellant told him that his license was suspended. (Id. at 7-8.)

      Appellant testified that he provided Officer Martine with his driver’s

license but did not tell him the license was suspended.        In fact, appellant

testified that he thought the fine was paid and his license was valid. (Id. at

9.) At the conclusion of the trial, the trial court found appellant guilty and

levied the sentence set forth above.

      Appellant contends that there was not sufficient evidence at trial to

support that appellant was aware that his driver’s license had been

suspended when Officer Martine stopped him. (Appellant’s brief at 3.)

                  A claim challenging the sufficiency of the
            evidence is a question of law. Commonwealth v.
            Widmer, 560 Pa. 308, 319, 744 A.2d 745, 751
            (2000). In that case, our Supreme Court set forth
            the sufficiency of the evidence standard:

                  Evidence will be deemed sufficient to
                  support the verdict when it establishes
                  each material element of the crime
                  charged and the commission thereof by
                  the accused, beyond a reasonable doubt.
                  Commonwealth v. Karkaria, 533 Pa.
412, 625 A.2d 1167 (1993). Where the
                  evidence offered to support the verdict is
                  in contradiction to the physical facts, in
                  contravention to human experience and
                  the laws of nature, then the evidence is
                  insufficient as a matter of law.
                  Commonwealth v. Santana, 460 Pa.
482, 333 A.2d 876 (1975).           When
                  reviewing a sufficiency claim the court is
                  required to view the evidence in the light


                                       -3-
J. A20043/17


                 most favorable to the verdict winner
                 giving the prosecution the benefit of all
                 reasonable inferences to be drawn from
                 the evidence.      Commonwealth v.
                 Chambers, 528 Pa. 558, 599 A.2d 630
                 (1991).

           Id. at 319, 744 A.2d at 751.

Commonwealth v. Morgan, 913 A.2d 906, 910 (Pa.Super. 2006).

     Section 1543(a) of the Vehicle Code, entitled “Driving while operating

privilege is suspended or revoked” provides as follows:

           (a)   Offense defined.--Except as provided in
                 subsection (b), any person who drives a motor
                 vehicle on any highway or trafficway of this
                 Commonwealth after the commencement of a
                 suspension, revocation or cancellation of the
                 operating privilege and before the operating
                 privilege has been restored is guilty of a
                 summary offense and shall, upon conviction,
                 be sentenced to pay a fine of $200.

75 Pa.C.S.A. § 1543(a).

     In Commonwealth v. Kane, 333 A.2d 925 (Pa. 1975), our

Pennsylvania   Supreme    Court   held    that   it   was   necessary   for   the

Commonwealth to establish that the operator was aware that his license was

suspended in order to prove a conviction under the predecessor statute to

75 Pa.C.S.A. § 1543(a), 75 P.S. § 624. Although Section 1543(a) does not

state that actual notice of the suspension is required, our supreme court has

held that actual notice remains an essential element for a conviction. See

Commonwealth v. Zimmick, 653 A.2d 1217 (Pa. 1993).




                                    -4-
J. A20043/17


      Appellant argues that he did not tell Officer Martine that his license

was   suspended     until   he   spoke    with   the   magistrate’s   office   after

Officer Martine provided him with the magistrate’s telephone number.

Appellant ignores the fact that Officer Martine testified that appellant told

him that his license was suspended when he stopped him.3 This testimony

established that appellant was aware that his operator’s license was

suspended when he was stopped for speeding.              The trial court did not

commit an error of law when it determined that the evidence was sufficient

to convict appellant.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/19/2017




3
 Though credibility is normally not part of a sufficiency challenge, this court
notes that the trial court explicitly found Officer Martine credible.


                                         -5-